DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/20/2020.
Claims 1,4-10,13-19 are subject to examination. Claims 2-3,11-12, 20 are cancelled.
Applicant’s arguments have been considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-10,13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. WO 2016/048430 (hereinafter Chou) in view of Yu et al. U.S. Patent Publication # 2017/0048165 (hereinafter Yu) further in view of Ashwood-Smith et al. U.S. Patent Publication # 2014/0201374 (hereinafter Ashwood)
With respect to claim 1, Chou teaches a network functions virtualization resource processing method, comprising: 
-receiving, by a first virtualized network function manager (VNFM), a resource application message (i.e. VNFM can receive the request to instantiate the new VNF instance for allocating virtual resources)(Paragraph 43-44)
sending, by the first VNFM, a first resource request message based on the resource application message (i.e. VNFM can request granting form NFVO for allocating virtual resources for the new VNF 
-when a resource of a target virtualized infrastructure manager (VIM) meets the information about the resource that is applied for (Paragraph 47), receiving, by the first VNFM, a first feedback message, wherein the first feedback message comprises information about the target VIM that has reserved a resource for or allocated a resource to the first VNFM (Paragraph 46-49)
wherein when the first feedback message (i.e. receive an indication of the grant and VNFM can send a request) comprises the information about the target VIM that has reserved a resource for the first VNFM (i.e. request to a VIM to allocate the virtual resources), sending, by the first VNFM, a first resource allocation message to the target VIM (i.e. allocate the virtual resources), wherein the first resource allocation message is used by the target VIM to allocate the resource that is applied for (i.e. request for allocation of virtual resources from the VNFM and then acknowledge successful allocation of the virtual resources)(Paragraph 45-50)
Chou does not teach a second VNFM, when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM; and sending a first feedback message sent by the second VNFM; wherein the first feedback message comprises a resource reservation identifier, the first resource allocation message comprises the resource reservation identifier, and the resource reservation identifier is used to identify the reserved resource.
Yu teaches a second VNFM (Fig. 5 element VNFM2), when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM meets the information about the resource that is applied for (Paragraph 70, 74-77), receiving, by the first VNFM, a first feedback message sent by the second VNFM, wherein the first feedback message (Fig. 1 element 517) comprises information about 
Chou, Yu and Ashwood-Smith does not teach sending by the first VNFM without using a network functions virtualization orchestrator (VFVO) a first resource request message.
Ashwood-Smith teaches sending by the first VNFM without using a network functions virtualization orchestrator (VFVO) a first resource request message (i.e. VNF manager and Virtualized Infrastructure manager may communicate with each other for resource allocation requests and to exchange virtualized hardware resource configuration and state information)(Paragraph 25) wherein the first resource request message comprises information about a resource for the which the first VNFM applies for a virtualized network (VNF) (i.e. to deploy manage and execute the VNFs and the hardware resources and virtualization layer are used to provide virtualized resources for VNFs)(Paragraph 25-26). before the effective filing date of the claimed invention to implement Ashwood-Smith’s teaching in Yu and Chou’s teaching to come up sending the first resource request message without using NFVO.  The motivation for doing so would be Virtualized Infrastructure manager may perform resource management functions such as managing infrastructure resource and allocation (e.g. increase resources to virtual containers and operation function such as collecting NFVI fault information.  

With respect to claim 5, Chou, Yu and Ashwood-Smith teaches the method according to claim 1, but Yu further teaches wherein the information about the target VIM comprises any combination of the following information: an identifier of the target VIM, and configuration information for establishing a connection to the target VIM (Paragraph 66, 68, 70)
With respect to claim 6, Chou, Yu and Ashwood-Smith teaches the method according to claim 1, but Yu further teaches wherein the method further comprises: when the resource of the target VIM connected to the second VNFM cannot meet the information about the resource that is applied for, receiving, by the first VNFM, a second feedback message sent by the second VNFM, wherein the second feedback message is used to indicate that the resource of the target VIM connected to the second VNFM cannot meet the information about the resource that is applied for (Paragraph 80-81).
With respect to claim 7, Chou, Yu and Ashwood-Smith teaches the method according to claim 6, but Yu further teaches wherein the second feedback message comprises resource information of a remaining resource of the target VIM connected to the second VNFM, and the resource information of the remaining resource comprises a resource type of the remaining resource and a resource amount of the remaining resource (Paragraph 73-77)
With respect to claim 8, Chou, Yu and Ashwood-Smith teaches the method according to claim 7, but Yu further teaches wherein the method further comprises: sending, by the first VNFM, a second resource request message to the second VNFM, wherein the second resource request message comprises 
With respect to claim 9, Chou, Yu and Ashwood-Smith teaches the method according to claim 1, but Chou further teaches wherein the information about the resource that is applied for comprises a type of the resource that is applied for and an amount of the resource that is applied for (i.e. certain type of resource i.e. compute-only, storage only, networking only) (Paragraph 37)

With respect to claim 10, Chou teaches a virtualized network function manager (VNFM), comprising: 
-a receiver, configured to receive a resource application message  (i.e. VNFM can receive the request to instantiate the new VNF instance for allocating virtual resources)(Paragraph 43-44)
a transmitter in communication with the receiver, configured to send a first resource request message based on the resource application message, wherein the first resource request message comprises information about a resource for which the VNFM applies for a virtualized network function (VNF) (i.e. specification related to processing capability memory, IP as well as information related to virtual machine, memory)  (Paragraph 44, 48);  and the receiver is further configured to: when a resource of a target virtualized infrastructure manager (VIM) connected meets the information about the resource that is applied for (Paragraph 47), receive a first feedback message wherein the first feedback message comprises information about the target VIM that has reserved a resource for or allocated a resource to the VNFM (Paragraph 46-49) a processor configured to determine that the first feedback message (i.e. receive an indication of the grant and VNFM can send a request) comprises the information about the target VIM and the transmitter is further configured to when the first feedback message comprises information about the target VIM  that has reserved a resource for the first VNFM (i.e. request to a VIM 
Chou does not teach a second VNFM, when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM; and sending a first feedback message sent by the second VNFM;  wherein the first feedback message received by the receiver comprises a resource reservation identifier, the first resource allocation message sent by the transmitter comprises the resource reservation identifier, and the resource reservation identifier is used to identify the reserved resource.
Yu teaches a second VNFM (Fig. 5 element VNFM2), when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM meets the information about the resource that is applied for (Paragraph 70, 74-77), receiving, by the first VNFM, a first feedback message sent by the second VNFM, wherein the first feedback message (Fig. 1 element 517) comprises information about the target VIM that has reserved a resource for or allocated a resource to the first VNFM (Paragraph 70, 74-77); wherein the first feedback message received by the receiver comprises a resource reservation identifier (i.e. reservation id)(Paragraph 31-33), the first resource allocation message sent by the transmitter comprises the resource reservation identifier, and the resource reservation identifier is used to identify the reserved resource  (i.e. resource allocation request message includes reservationid, resourceGroupID)(Paragraph 31-33, 66, 70)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yu’s teaching in Chou’s teaching to come up having a second VNFM and receiving a feedback message comprising information about the allocated resource to the first VNFM.  The motivation for doing so would be because since each VNF instance can be associated with a particular VNFM, so each VNFM can perform VNF lifecycle management operation for each of the respective VIM for the specific VNF.  

Ashwood-Smith teaches transmitter in communication with the receiver, configured to send VNFM without using a network functions virtualization orchestrator (VFVO) a first resource request message (i.e. VNF manager and Virtualized Infrastructure manager may communicate with each other for resource allocation requests and to exchange virtualized hardware resource configuration and state information)(Paragraph 25) wherein the first resource request message comprises information about a resource for the which the first VNFM applies for a virtualized network (VNF) (i.e. to deploy manage and execute the VNFs and the hardware resources and virtualization layer are used to provide virtualized resources for VNFs)(Paragraph 25-26). before the effective filing date of the claimed invention to implement Ashwood-Smith’s teaching in Yu and Chou’s teaching to come up sending the first resource request message without using NFVO.  The motivation for doing so would be Virtualized Infrastructure manager may perform resource management functions such as managing infrastructure resource and allocation (e.g. increase resources to virtual containers and operation function such as collecting NFVI fault information.  
With respect to claims 13-18 respectively, they teach similar limitations as claims 4-9 respectively, therefore rejected under same basis.
With respect to claim 19, Chou teaches a non-transitory computer readable storage medium storing a program to be executed by at least one processor, the program comprising instructions for: 
-receiving, by a first virtualized network function manager (VNFM), a resource application message (i.e. VNFM can receive the request to instantiate the new VNF instance for allocating virtual resources) (Paragraph 43-44)
sending, based on the resource application message, a first resource request message, wherein the first resource request message comprises information about a resource for which the first VNFM 

Chou does not teach a second VNFM, when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM; and sending a first feedback message sent by the second VNFM and sending a first feedback message sent by the second VNFM; wherein the first feedback message comprises a resource reservation identifier, the first resource allocation message comprises the resource reservation identifier, and the resource reservation identifier is used to identify the reserved resource.
Yu teaches a second VNFM (Fig. 5 element VNFM2), when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM meets the information about the resource that is applied for (Paragraph 70, 74-77), receiving, by the first VNFM, a first feedback message sent by the second VNFM, wherein the first feedback message (Fig. 1 element 517) comprises information about the target VIM that has reserved a resource for or allocated a resource to the first VNFM (Paragraph 70, 
Chou, Yu and Ashwood-Smith does not teach sending by the first VNFM without using a network functions virtualization orchestrator (VFVO) a first resource request message.
Ashwood-Smith teaches sending by the first VNFM without using a network functions virtualization orchestrator (VFVO) a first resource request message (i.e. VNF manager and Virtualized Infrastructure manager may communicate with each other for resource allocation requests and to exchange virtualized hardware resource configuration and state information)(Paragraph 25) wherein the first resource request message comprises information about a resource for the which the first VNFM applies for a virtualized network (VNF) (i.e. to deploy manage and execute the VNFs and the hardware resources and virtualization layer are used to provide virtualized resources for VNFs)(Paragraph 25-26). before the effective filing date of the claimed invention to implement Ashwood-Smith’s teaching in Yu and Chou’s teaching to come up sending the first resource request message without using NFVO.  The motivation for doing so would be Virtualized Infrastructure manager may perform resource management functions such as managing infrastructure resource and allocation (e.g. increase resources to virtual containers and operation function such as collecting NFVI fault information.  

Response to Arguments
Applicant’s arguments with respect to amended claim limitation for claim(s) 1, 10, 19 have been considered but deemed non-persuasive.
A).  Applicant states that none of the cited references alone or in combination discloses or suggest at least “wherein the first resource allocation message is used by the target VIM to allocate the resource that is applied for, wherein the first feedback message comprises a resource reservation identifier, the first resource allocation message comprises the resource reservation identifier, and the resource reservation identifier is used to identify the resource”.
Examiner respectfully disagrees with the applicant because in Paragraph 46-50, Chou teaches wherein when the first feedback message (i.e. receive an indication of the grant and VNFM can send a request) comprises the information about the target VIM that has reserved a resource for the first VNFM (i.e. request to a VIM to allocate the virtual resources), sending, by the first VNFM, a first resource allocation message to the target VIM (i.e. allocate the virtual resources), wherein the first resource allocation message is used by the target VIM to allocate the resource that is applied for (i.e. request for allocation of virtual resources from the VNFM and then acknowledge successful allocation of the virtual resources)(Paragraph 45-50)
Chou does not teach a second VNFM, when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM; and sending a first feedback message sent by the second VNFM; wherein the first feedback message comprises a resource reservation identifier, the first resource allocation message comprises the resource reservation identifier, and the resource reservation identifier is used to identify the reserved resource.
Yu teaches a second VNFM (Fig. 5 element VNFM2), when a resource of a target virtualized infrastructure manager (VIM) connected to the second VNFM meets the information about the resource that is applied for (Paragraph 70, 74-77), receiving, by the first VNFM, a first feedback message sent by 
Chou, Yu and Ashwood-Smith does not teach sending by the first VNFM without using a network functions virtualization orchestrator (VFVO) a first resource request message.
Ashwood-Smith teaches sending by the first VNFM without using a network functions virtualization orchestrator (VFVO) a first resource request message (i.e. VNF manager and Virtualized Infrastructure manager may communicate with each other for resource allocation requests and to exchange virtualized hardware resource configuration and state information)(Paragraph 25) wherein the first resource request message comprises information about a resource for the which the first VNFM applies for a virtualized network (VNF) (i.e. to deploy manage and execute the VNFs and the hardware resources and virtualization layer are used to provide virtualized resources for VNFs)(Paragraph 25-26). before the effective filing date of the claimed invention to implement Ashwood-Smith’s teaching in Yu and Chou’s teaching to come up sending the first resource request message without using NFVO.  The motivation for doing so would be Virtualized Infrastructure manager may perform resource management 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Panson et al. U.S. Patent Publication # 2017/0208147 wherein Paragraph 23 it teaches VNFM makes a request to the NFVO to allocate infrastructure resources.  The request for a virtual machine with W GB of Random Access Memory, X GB of storage, Operating system Y and Virtual Local Area Network connection Z. The NFVO selects the most appropriate available resources.
B).  Chen et al. U.S. Patent Publication # 2018/0013656 in Paragraph 36, 204 teaches VNFM sends a request for allowing the scale up (or scale down) operation to the NFVO for interaction between the VNFM and the NFVO.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453